 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   J.I.,                                             Case No. 1:18-cv-00363-LJO-SAB

10                   Plaintiff,                        ORDER GRANTING REQUEST FOR
                                                       EXTENSION OF TIME TO FILE
11           v.                                        DISPOSITIONAL DOCUMENTS

12   UNITED STATES OF AMERICA, et al.,                 (ECF No. 56)

13                   Defendants.                       DEADLINE: APRIL 15, 2019

14

15           On October 19, 2018, the Court granted a request to stay all pending deadlines in this

16 matter while the parties prepared a formal settlement agreement and dispositional documents,

17 and ordered the parties to file such dispositional documents on or before January 15, 2019. (ECF

18 No. 55.) On January 14, 2019, due to delay in processing the payment from the government

19 Defendant to the Plaintiff, including delay due to the lapse in appropriations caused by the
20 federal government shutdown, the parties filed a stipulation requesting the deadline to file

21 dispositional documents be extended until April 15, 2019. (ECF No. 56.)

22           Accordingly, IT IS HEREBY ORDERED that the parties shall file dispositional

23 documents by April 15, 2019.

24
     IT IS SO ORDERED.
25

26 Dated:      January 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                                                   1
